Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 27, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  159988                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159988
                                                                    COA: 340114
                                                                    St. Clair CC: 17-000263-FH
  WILLIAM JEFFERY WHITMORE,
            Defendant-Appellant.

  _________________________________________/

         By order of December 23, 2019, the prosecuting attorney was directed to answer the
  application for leave to appeal the April 11, 2019 judgment of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 27, 2020
           p0323
                                                                               Clerk